Mahoney, P. J., and Levine, J.,
dissent in a memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). We respectfully dissent. Dr. Antero Lacot, upon whose medical report the majority relies, was not a cardiologist, had no special training in cardiology and did not perform an exhaustive examination of respondent Peter Ramos (hereinafter respondent). For example, no stress test was performed on respondent. On the other hand, Dr. Richard Devereux, a cardiologist who performed an extensive examination of respondent, reported that respondent would have no difficulty discharging the duties of his employment, notwithstanding "the physical demands, and the emotional stresses described by Dr. [Henry] Wisniewski in the performance of his usual duties”. Although these findings were made in 1985 when the examination was performed, they logically reflect respondent’s health at the pertinent time *717when considered with evidence that respondent’s personal physician placed no limitations on respondent’s activities following his recovery. It also is noteworthy that the Administrative Law Judge conducted an inspection of the premises where respondent’s work would have been performed and found no physical impediments. Considering the differences in the doctors’ qualifications and the examinations performed, and cognizant of respondent State Division of Human Rights’ authority to choose from competing evidentiary submissions (see, Matter of New York City Bd. of Educ. v Batista, 54 NY2d 379, 384), we would conclude that the determination, founded on Devereux’s report and substantiated by the other evidentiary matters noted, is rationally based and supported by substantial evidence; therefore, it should be upheld (see, Matter of State Div. of Human Rights v County of Onondaga Sheriff’s Dept., 71 NY2d 623, 631).
Although the record provides evidence supporting the view that respondent suffered mental anguish and humiliation for which compensatory damages should be awarded (see, Executive Law § 297 [4] [c] [iii]; Cullen v Nassau County Civ. Serv. Commn., 53 NY2d 492, 496), we cannot subscribe to $75,000 as the appropriate amount of damages. In the absence of any evidence of medical treatment as a result of the incident or physical manifestations of respondent’s mental anguish, we believe that an award of $7,500 would be more appropriate (see, Matter of Moore v State Div. of Human Rights, 154 AD2d 823, 824).